t c memo united_states tax_court lanny d walker petitioner v commissioner of internal revenue respondent docket no 24037-13l filed date katie a lawson for petitioner david m mccallum for respondent memorandum opinion ruwe judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s and federal income_tax liabilities the remaining issue for decision is whether the settlement officer abused her discretion by sustaining the proposed levy action concerning petitioner’s tax_liability background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in north carolina petitioner failed to timely file federal_income_tax returns for the taxable years and on date respondent prepared a substitute for return sfr pursuant to sec_6020 for each respective year on date respondent issued notices of deficiency to petitioner based on the sfrs petitioner did not petition the tax_court from the notices of deficiency on date respondent assessed deficiencies additions to tax and interest arising from the notices of deficiency as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for all relevant years and all rule references are to the tax_court rules_of_practice and procedure additions to tax sec sec sec year deficiency a a a interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure the addition_to_tax under sec_6654 for was abated on the same date it was assessed also on date respondent sent to petitioner notices and demand for payment for his and tax_liabilities and petitioner did not respond to the notices or make any payments respondent sent to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing final notice dated date advising petitioner that respondent intended to levy to collect his unpaid tax_liabilities for and on date respondent filed a notice_of_federal_tax_lien for petitioner’s and tax years respondent issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of lien filing on date in response to the final notice_of_intent_to_levy on date petitioner timely submitted a form request for collection_due_process or equivalent_hearing cdp request along with a copy of the letter and a form_2848 power_of_attorney and declaration of representative in the cdp request petitioner did not propose a collection alternative and stated subsequent notices and demand were made on may and date i am not liable for i don’t owe all or part of the taxes i am in the process of gathering data to properly file my tax returns my former accountant died suddenly and i have been trying to track down the information he had to do my tax returns petitioner did not submit a form in response to the notice of lien filing on or about date petitioner completed and submitted to respondent a form 433-a collection information statement for wage earners and self-employed individuals on this form petitioner showed total monthly income consisting of disability and rental income of dollar_figure monthly living_expenses of dollar_figure and net equity in real and personal_property of dollar_figure petitioner attached to this form numerous documents in support of his real_property holdings and if applicable the debt associated with each property petitioner filed his and federal_income_tax returns on march and date respectively thereafter respondent processed petitioner’s and returns and made an abatement for each year to reflect the liabilities reported on the delinquent returns the abatement for petitioner’s taxable_year resulted in a remaining balance due of dollar_figure which petitioner paid on date the parties stipulate that petitioner no longer has a balance due for the taxable_year and there is no accrued but unassessed interest since petitioner filed his return on date petitioner’s liability has been paid in full there is no longer any need for respondent to levy to collect said liability the parties further stipulate that respondent’s determination as to petitioner’s liability is moot on date appeals settlement officer james payton aso payton sent a letter to bobby watson one of petitioner’s representatives designated in the form_2848 included with petitioner’s cdp request in the letter aso payton acknowledged receipt of petitioner’s cdp request and scheduled a telephone conference call for date on date mr watson called aso payton to inform him that petitioner had added another representative bobby mosely and requested that the hearing date be changed the parties agreed to date also on date aso payton confirmed that mr mosely had a power_of_attorney on file on date certified_public_accountant c p a mary jo austell from mr watson’s office sent to aso payton a facsimile requesting that the cdp hearing be rescheduled so that petitioner could submit an offer-in-compromise oic on date mr mosely called aso payton to also request that the cdp hearing be rescheduled because petitioner planned to submit an oic the cdp hearing was rescheduled to date on date c p a austell sent to aso payton a facsimile informing him that petitioner wanted to participate in the hearing and providing an updated form 433-a the updated form 433-a showed that petitioner’s total monthly income consisting of disability and rental income remained the same at dollar_figure his total monthly living_expenses increased from dollar_figure to dollar_figure and his net equity in real and personal_property decreased from dollar_figure to dollar_figure the updated form 433-a like the original form 433-a detailed petitioner’s numerous real_property holdings and if applicable the debt associated with each property petitioner’s hearing was rescheduled to date and subsequently rescheduled to date on date mr mosely sent to aso payton a facsimile which included completed and signed copies of petitioner’s form_656 offer_in_compromise and an updated form 433-a petitioner’s oic concerned his and tax_liabilities and offered to satisfy these liabilities by paying dollar_figure with an initial payment of zero and subsequent monthly payments of dollar_figure petitioner’s proposed oic was based on exceptional circumstances effective tax_administration petitioner explained in the form we note that petitioner’s taxable_year is not at issue i am on permanent disability as provided in my 433-a my expenses are approximately of my monthly disability although i have assets in the form of real_property the marker sic has prevented me from selling the property has been advertised for sale - unsuccessfully i did however sell one parcel in which all proceeds were turned over to the irs my mother is elderly and i am partially responsible for her care and upkeep to pay the entire amount will in-fact sic cause an economic hardship and would produce an unfair and inequitable result petitioner’s latest form 433-a showed total monthly income consisting of disability and rental income of dollar_figure total monthly living_expenses of dollar_figure and net equity in real and personal_property of dollar_figure petitioner’s claimed monthly expenses as detailed in the latest form 433-a are as follows expense amount food clothing and misc dollar_figure housing and utilities big_number transportation health care taxes income and fica other secured debt other big_number total big_number petitioner’s latest form 433-a like the previous two forms 433-a detailed petitioner’s real_property holdings and if applicable the debt associated with each property on date aso payton reviewed the latest form 433-a and noted that petitioner’s claimed expenses for food and utilities were in excess of national standards aso payton also noted that petitioner had positive equity in multiple real_estate parcels on date mr mosely and aso payton conducted a telephone cdp hearing in which mr mosely indicated that petitioner was receiving only disability_income and therefore qualified for exceptional circumstances aso payton requested an original form_656 so he could forward the oic to be processed and considered by respondent’s centralized offer_in_compromise unit coic unit on date the coic unit received petitioner’s signed and completed form_656 concerning petitioner’s and tax years in this oic petitioner offered dollar_figure to satisfy his and tax_liabilities to be paid over months at dollar_figure per month this oic was based on doubt as to collectibility petitioner’s oic was assigned to offer examiner bettie spivey-houston oe spivey-houston for consideration on date oe spivey-houston telephoned mr mosely and left a voicemail concerning petitioner’s pending oic on the same date oe spivey-houston sent petitioner a letter informing him that the oic could not be processed on the basis of the information provided during a telephone call between mr mosely and oe spivey-houston on date oe spivey-houston requested profit and loss statements for petitioner’s remaining rental properties bank statements and proof of disability_income on date mr mosely sent to oe spivey-houston via facsimile profit and loss statements for three rental properties bank statements from date to date insurance policies and two canceled disability checks from the paul revere life_insurance co totaling dollar_figure oe spivey-houston determined that petitioner had received dollar_figure in monthly disability_income and had dollar_figure in allowable monthly living_expenses as follows expense amount food clothing and misc dollar_figure housing and utilities transportation health insurance health care taxes income and fica life_insurance other secured debt additional car other big_number total big_number on date oe spivey-houston determined that petitioner had disposable income of dollar_figure per month dollar_figure dollar_figure and rejected petitioner’s oic oe spivey-houston multiplied dollar_figure by months to get dollar_figure the amount recoverable before the expiration of the statute_of_limitations on collection she added to this amount dollar_figure the net equity in petitioner’s assets to arrive at dollar_figure which exceeds petitioner’s outstanding tax_liabilities continued in a date letter to petitioner linda johnson oe spivey-houston’s manager notified petitioner of the preliminary decision to reject his offer because it was determined that petitioner could pay his liability in full within the time provided by law the letter informed petitioner that his case would be forwarded to appeals for a final_determination and that any payments made with his offer would be applied against his liability on date petitioner’s case was assigned to appeals settlement officer j d mobley aso mobley for consideration by letter dated date aso mobley informed petitioner that appeals had received his request for a cdp hearing and scheduled a telephone conference for date also on date aso mobley prepared an asset equity table indicating that petitioner had net equity in real and personal_property of dollar_figure aso mobley also prepared income and expense tables indicating that petitioner had monthly income consisting of rental and disability_income of dollar_figure and allowable monthly living_expenses of dollar_figure aso mobley’s expense allowances for food and clothing housing and utilities and vehicle ownership and operating costs were based on national and local standards for or the fresh_start allowance continued of dollar_figure petitioner’s future ability to pay was calculated by multiplying dollar_figure monthly disposable income by months then adding dollar_figure petitioner’s net equity in real and personal_property for a total of dollar_figure on august and aso mobley received from mr mosely inter alia updated information concerning petitioner’s assets and monthly income and expenses on date mr mosely telephoned aso mobley for the scheduled cdp hearing the parties agreed to reschedule the cdp hearing to date on date aso mobley reviewed documentation submitted by mr mosely and revised the asset equity table by decreasing petitioner’s net equity in real and personal_property from dollar_figure to dollar_figure aso mobley also increased petitioner’s allowable monthly living_expenses from dollar_figure to dollar_figure on the basis of costs associated with the care of petitioner’s mother aso mobley then calculated petitioner’s future ability to pay by multiplying dollar_figure petitioner’s monthly disposable income by months then aso mobley’s asset equity table erroneously shows a total of dollar_figure no explanation is given for this dollar_figure discrepancy the parties stipulate that aso mobley did not change the asset equity table after reviewing petitioner’s updated financial documentation this stipulation contradicts the record in this case see rule b adding petitioner’s net asset equity of dollar_figure to arrive at dollar_figure on date the cdp hearing was rescheduled to date on date mr mosely and aso mobley conducted the cdp hearing via telephone during the cdp hearing mr mosely disagreed with certain expense disallowances the use of national and local standards to limit allowable expenses and the valuation of certain of petitioner’s real_estate holdings aso mobley informed mr mosely that a notice_of_determination would be issued the following day aso mobley sent to mr mosely a copy of the asset equity table and income expense tables revised on date on date respondent mailed to petitioner a notice_of_determination the notice_of_determination informed petitioner that his proposed oic based on doubt as to collectibility with special circumstances was unacceptable and sustained the proposed levy discussion sec_6330 provides that no levy may be made on any property or right to property of a person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person timely requests a hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service irs office of appeals appeals sec_6330 the appeals officer must verify at the hearing that the requirements of any applicable law or administrative procedure have been met sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs following the hearing appeals must determine whether proceeding with the proposed levy action is appropriate in making that determination appeals is required to take into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action balances the need for efficient collection_of_taxes with a taxpayer’s concern regarding the intrusiveness of the proposed collection action sec_6330 in the instant case the notice_of_determination sets forth verification of compliance with applicable law and administrative procedure and petitioner does not challenge this verification petitioner does not dispute his underlying tax_liabilities for the taxable years and sec_6330 grants this court jurisdiction to review the determination made by appeals where a taxpayer’s underlying tax_liability is not in dispute the court reviews an appeals officer’s determination for abuse_of_discretion 117_tc_183 114_tc_176 an abuse_of_discretion occurs if an appeals officer exercises his or her discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner raises only issues relating to collection alternatives specifically whether aso mobley abused her discretion by limiting expenses petitioner claimed in his oic to amounts provided for by national and local standards because petitioner does not dispute the existence or amount of his underlying liability for we will review aso mobley’s determination for abuse_of_discretion lunsford v commissioner t c pincite 117_tc_117 petitioner primarily makes two arguments before this court first petitioner argues that aso mobley abused her discretion by limiting certain of his claimed monthly expenses pursuant to local and national standards second petitioner argues that aso mobley abused her discretion by failing to properly consider petitioner’s exceptional circumstances in denying his oic we will address each of these arguments in turn sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws sec_7122 provides that the secretary shall prescribe guidelines for the evaluation of whether an oic should be accepted regulations under sec_7122 set forth three grounds for compromise of a taxpayer’s liability doubt as to liability doubt as to petitioner filed his federal_income_tax return on date the abatements for petitioner’s taxable_year resulted in a remaining balance of dollar_figure which petitioner paid in full on date the parties stipulate that petitioner no longer has a balance due for the taxable_year and there is no accrued but unassessed interest since petitioner’s liability has been paid in full there is no longer a need for respondent to levy to collect said liability the parties further stipulate that respondent’s determinations as to petitioner’s liability are moot accordingly we will dismiss respondent’s determination as to petitioner’s liability on the grounds of mootness collectibility and effective tax_administration sec_301_7122-1 proced admin regs petitioner’s oic submission was based on doubt as to collectibility a compromise based on doubt as to collectibility may be accepted where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs in a sec_6330 proceeding we do not normally conduct an independent review of whether an oic is acceptable rather our review is generally limited to determining whether the appeals officer’s rejection of the taxpayer’s oic was arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir we have found no abuse_of_discretion where the appeals officer followed the commissioner’s guidelines in rejecting the taxpayer’s collection alternative see eg schulman v commissioner tcmemo_2002_129 tax ct memo lexi sec_136 at we find that aso mobley’s consideration and subsequent rejection of petitioner’s oic was reasonable her determination was based on a financial analysis of petitioner’s monthly income and expenses net equity in real and personal_property and ability to pay aso mobley used financial information that petitioner provided to construct an asset equity table of his net equity in real and personal_property and income and expense tables after receiving and reviewing updated financial information from petitioner aso mobley made the following adjustments to her calculations she revised the asset equity table by decreasing petitioner’s net asset equity from dollar_figure to dollar_figure and she increased petitioner’s allowable monthly expenses from dollar_figure to dollar_figure allowing petitioner an extra dollar_figure per month for the care of his mother aso mobley used national and local standards for to limit petitioner’s allowable expenses for food and clothing housing and utilities and vehicle ownership and operating costs the internal_revenue_manual irm provides for_the_use_of national and local standards for food clothing housing utilities and vehicle expenses see irm pt date national and local schedules of allowances are developed and published by the secretary pursuant to the specific congressional directive of sec_7122 generally an appeals officer does not abuse his or her discretion in rejecting an oic when following guidelines set forth in the irm veneziano v commissioner tcmemo_2011_160 tax ct memo lexis at this court has sustained the commissioner’s use of the irs’s national and local allowances as guidelines for basic living_expenses in evaluating the adequacy of proposed installment agreements and oics see 124_tc_165 aff’d 454_f3d_782 8th cir aldridge v commissioner tcmemo_2009_276 tax ct memo lexi sec_280 at appeals officers may deviate from national and local standards when a taxpayer demonstrates with reasonable substantiation and documentation that he or she would not have adequate means to provide for basic living_expenses see sec_7122 marascalco v commissioner tcmemo_2010_130 aff’d 420_fedappx_423 5th cir however aso mobley properly determined that petitioner had adequate means to provide for his basic living_expenses given his income and petitioner did not substantiate otherwise we hold that aso mobley did not abuse her discretion by adhering to national and local standards even if it forces petitioner to alter his lifestyle see perrin v commissioner tcmemo_2012_22 tax ct memo lexi sec_21 at citing speltz v commissioner t c pincite petitioner also argues that aso mobley abused her discretion by not offering an effective tax_administration oic because his rheumatoid arthritis may cause him to experience an extreme economic hardship in the future a petition commencing a cdp case in this court must contain we note that on date petitioner submitted to aso payton via facsimile an effective tax_administration oic however the original signed oic received by appeals on date was based on doubt as to collectibility c lear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination any issue not raised in the assignments of error shall be deemed to be conceded rule b petitioner did not raise his medical_condition ie rheumatoid arthritis when he filed his petition even if we were to consider this issue petitioner acknowledges in his posttrial brief that he did not provide documentation regarding his disability to aso mobley during the cdp hearing we generally consider only arguments and issues the taxpayer raised at the collection hearing or otherwise brought to the attention of appeals see 118_tc_488 stating that it would be anomalous to conclude that an appeals_office abused its discretion under sec_6330 in failing to grant relief or in failing to consider arguments issues or other matter s not raised by taxpayers or not otherwise brought to the attention of an appeals_office during an administrative hearing taylor v commissioner tcmemo_2010_213 tax ct memo at see also sec_301_6330-1 proced admin regs accordingly we find that aso mobley did not abuse her discretion by failing to properly consider petitioner’s exceptional circumstances in denying his oic we conclude that the determination to proceed with the collection was not an abuse of aso mobley’s discretion and the proposed collection action for petitioner’s liability is sustained to reflect the foregoing decision will be entered for respondent
